188 F.2d 451
DOCKERY,v.UNITED STATES.
No. 6237.
United States Court of Appeals Fourth Circuit.
Argued April 2, 1951.Decided April 5, 1951.Writ of Certiorari Denied May 28, 1951.See 71 S.Ct. 998.

Booker T. Dockery, Pro Se, on brief.
Theodore C. Bethea, Asst. U.S. Atty., Reidsville, N.C.  (Bryce R. Holt, U.S. Atty. and R. Kennedy Harris, Asst. U.S. Atty., Greensboro, N.C., on brief), for appellee.
Before PARKER, Chief Judge and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion made under 28 U.S.C.A. § 2255 to set aside judgments and sentences of imprisonment imposed for violation of the internal revenue laws relating to the manufacture and sale of intoxicating liquors.  Appellant's chief contention is that he was not represented by counsel on his trial; but it appears that he was able to employ counsel, that he had employed counsel and that, when counsel who had been employed did not appear in court, he stated that he desired to proceed without counsel and to enter a plea of nolo contendere.  This plea was accepted and the record of the case shows that the judge carefully inquired into the facts, and that the guilt of the defendant of the crimes charged was amply established by testimony taken in open court.  Appellant, who had been in court charged with crime on a number of prior occasions, cross-examined the witnesses who appeared against him and took the stand in his own behalf.  On the motion under 28 U.S.C.A. § 2255, the trial judge went into the contentions of appellant carefully and made a full finding of the facts.  We have examined the record and find nothing which would justify us in disturbing his findings.  Appellant's contentions are entirely lacking in merit and the order appealed from will be


2
Affirmed.